DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 17044177, entitled: FRAME AND MULTI-SCREEN INTERACTIVE DISPLAY DEVICE, filed on 09/30/2020.  Claims 1-13, 15-16, and 18-22 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 18 is objected to because of the following informalities: Claim 18 recites, “…the frame further comprises at least one first cover plate assembly and at least one first magnetic assembly; and one first magnetic assembly…”  It appears that the phrase should state: “…the frame further comprises at least one first cover plate assembly and at least one first magnetic assembly; and wherein the.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Speckmaier (U.S. Pub. 20200016446).
Regarding claim 1, Speckmaier discloses a frame (as shown in Fig. 1), comprising: a plurality of profile sections 10, where each profile section 10 includes at least one section extension surface 14, and one of the at least one section extension surface 14 is provided with at least one first groove 16 therein; and at least one first adapter assembly 12, where each first adapter assembly 12 includes a first position-limiting block 48 provided with at least one first mounting hole 56 therein (as seen in Fig. 7); where the first position-limiting block 48 is configured to be fixed in one first groove 16 during assembly, and to fix other components 24 to at least one profile section 10 through the at least one first mounting hole 56 (as seen in Fig. 1).  
Regarding claim 2, Speckmaier discloses the frame, where each first adapter assembly 12 further includes at least one position-limiting post 62; and the at least one position-limiting post 62 is configured to fix the first position-limiting block 48 in the first groove 16 (as seen in Fig. 6).  
Regarding claim 3, Speckmaier discloses the frame, where the first groove 16 includes an opening and a bottom (as shown in Fig. 6 below); in a case where the first position-limiting block 48 is fixed in the first groove 16, the at least one position-limiting post 62 is further configured to abut against the bottom of the first groove 16.  
Regarding claim 4, Speckmaier discloses the frame, where the first position-limiting block 48 further includes at least one position-limiting through hole (as seen in Fig. 7 below); the position-limiting post 62 is further configured to fix the first position-limiting block 48 in the first groove 16 through one position-limiting through hole (as shown in Fig. 7 below).  
Regarding claim 5, Speckmaier discloses the frame, where the first groove 16 includes an opening and a bottom (as shown in Fig. 6 below), and the first position-limiting block 48 has an edge abutting surface (see Fig. 7 below); a width of the first groove 16 is gradually increasing in a direction in which a depth of the first groove 16 increases (as seen in Fig. 6); and in a case where the first position-limiting block 48 is fixed in the first groove 16, the edge abutting surface of the first position-limiting block 48 is configured to abut against a part of a side wall of the first groove 16 proximate to the opening of the first groove 16 (as shown in Fig. 6).  
Regarding claim 6, Speckmaier discloses the frame, where the first groove 16 includes a position-limiting region and an accommodating region in a direction in which a depth of the first groove 16 increases; a width of the position-limiting region gradually increases in the direction in which the depth of the first groove 16 increases, and a width of the accommodating region is unchanged; and in a case where the first position-limiting block 48 is fixed in the first groove 16, the first position-limiting block 48 is further configured to abut against a side wall of the position- limiting region.  The Examiner notes that the profile of the position limiting block 48 is the same as that of the groove 16, as shown in Fig. 6.  Therefore, the position limiting block 48 fits within the groove 16, as seen in Fig. 6.
Regarding claim 7, Speckmaier discloses the frame, where the first groove 16 includes an opening and a bottom (as shown in Fig. 6 below); a thickness of the first position-limiting block 48 is less than a minimum width of the first groove 16, and a width of the first position-limiting block 48 is less than a maximum width of the first groove 16 (as discussed in para. [0180]).  


    PNG
    media_image1.png
    348
    389
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    389
    370
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speckmaier in view of Popovski (U.S. Pat. 6764245).
	Regarding claim 9, Speckmaier teaches the frame having series of profile sections 10, but fails to teach a second adapter assembly that connects the profile sections.  Popovski teaches a frame comprising profile sections 12,14, having grooves 34,44, where the frame further includes at least one second adapter assembly 10 (as seen in Fig. 3), the plurality of profile sections 12,14 include a first profile section 12 and a second profile section 14, and one of the at least one second adapter assembly 10 is configured to fix the first profile section 12 and the second profile section 14 together (as seen in Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Speckmaier’s profile sections with the second adapter assembly of Popovski, in order to permit the profile sections to be coupled to each other, as taught to be desirable by Popovski (see discussion in col. 8, lines 52-55).  
Regarding claim 10, Popovski teaches the frame, where each second adapter assembly 10 includes a locking sub-assembly and an adapter sub-assembly; the locking sub-assembly includes a first positioning member 50 and a second positioning member 52, and the first positioning member 50 is provided with a locking through hole 66; the adapter sub-assembly includes a connecting rod 58, and the connecting rod 58 is provided with a second groove 82, and the second groove 82 includes an opening 76 and a bottom P2 (as seen in Fig. 8); the connecting rod 58 is configured to be fixed in a first groove 16 of the first profile section 10, and the first positioning member 50 is configured to be fixed in a first groove 16 of the second profile section 10 (of Speckmaier); and the connecting rod 58 is further configured to pass through the locking through hole 66 in an extending direction of the connecting rod 58 (as seen in Fig. 8), and the second positioning member 52 is configured to pass through the locking through hole 66 in a depth direction of the locking through hole 66 and enter the second groove 66 to fix the connecting rod 58 to the first positioning member 50.  
Regarding claim 11, Popovski teaches the frame, where the second adapter assembly 10 further includes a position-limiting spring 56, and the locking sub-assembly further includes a position-limiting sleeve 80; the position-limiting sleeve 80 is configured to be sleeved on the connecting rod 58, and the position-limiting spring 56 is configured to be sleeved on the connecting rod 58; in a case where the second positioning member 52 fixes the connecting rod 58 to the first positioning member 50, the position-limiting spring 56 is located between the position-limiting sleeve 80 and the second positioning member 52 and is in a compressed state (as seen best in Fig. 4).  
Regarding claim 12, Popovski teaches the frame, where the position-limiting spring 56 includes a first end 38 and a second end 36, and the position-limiting spring 56 is further configured such that the first end 38 thereof abuts against the position-limiting sleeve 80 in a free state, and the second end 36 thereof is located in a region enclosed by an edge of the opening of the second groove 82.  
Regarding claim 13, Popovski teaches the frame, where a width of the second groove 82 gradually decreases in a direction in which a depth of the second groove 82 increases (as seen best in Fig. 1); or the second groove 82 is a tapered groove, and the second positioning member 52 includes a tapered end.  
Regarding claim 15, Popovski teaches the frame, where in a case where the connecting rod 58 passes through the locking through hole 66 in the extending direction of the connecting rod 58, the connecting rod 58 is further configured to extend out of the first profile section in a section extension direction of the first profile section (as seen in Fig. 7).  
Regarding claim 16, Popovski teaches the frame, where in a case where the connecting rod 58 passes through the locking through hole 66 in the extending direction of the connecting rod 58, the connecting rod 58 is further configured to extend out of the first profile section 10 from an opening of the first groove 16 of the first profile section 10 in a depth direction of the first groove 16 of the first profile section 10.  

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speckmaier in view of Diaz (U.S. Pat. 9282676).
	Regarding claim 21, Speckmaier is discussed above, and teaches the frame above, but fails to teach the environment of a multi-screen display device.  Diaz teaches the use of a frame with an electronic display assembly.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the environment of a multi-screen display device with the frame of Speckmaier, in order to display information such as advertisements, marketing materials, directions, weather, or other consumer media, for the users within the gym and fitness environment as taught to be desirable by Diaz (see discussion in col. 2, lines 65-67).   
Regarding claim 22, Diaz teaches the multi-screen interactive display device, where the plurality of profile sections are configured to enclose an image capture region, at least one main display region, an auxiliary display region, and an audio playback region (indicated at 20) after the assembly is accomplished; and the image capture region, the at least one main display region and the auxiliary display region 20 are distributed in a height direction of the assembled frame 10 (as seen in Fig. 1), the audio play region and the auxiliary display region are located at a same side of the at least one main display region in the height direction of the assembled frame 10, and the multi-screen interactive display device further includes an image capture device, at least one main display screen, an auxiliary display screen, and an audio assembly; and the image capture device is configured to be disposed in the image capture region of the frame 10 (see Fig. 6 and discussion in col. 3, lines 34-35); the at least one main display screen is configured to be disposed in the at least one main display region of the assembled frame; and the auxiliary display screen is configured to be disposed in the auxiliary display region of the assembled frame, and the audio assembly is configured to communicate with the at least one main display screen, or the auxiliary display screen, or the at least one main display screen and the auxiliary display screen, and to be disposed in the audio play region of the assembled frame.  The Examiner notes that Diaz teaches the use of multiple components 72 with his frame 20, in col. 3, lines 57-59.
Allowable Subject Matter
Claims 8 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach or disclose a frame, as recited entirely in claim 1, and comprising a back plate assembly, where the first position-limiting block is specifically configured to fix the back plate assembly and profile sections together through the at least one first mounting hole, and further comprising at least one first cover plate assembly and at least one first magnetic assembly, which fits in the first groove, in addition to the additional limitations in claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Speckmaier, Popovski, and Diaz above, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 10662650 to Lacroix et al., 10206506 to Lai et al., and 7537188 to Root et al. teach frames having grooves that receive limiting blocks, for securing the components of the frames together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        19-Nov-22